Case 21-11026-amc        Doc 4     Filed 04/15/21 Entered 04/15/21 14:11:21                              Desc Main
                                   Document      Page 1 of 1




                                                Certificate Number: 03621-PAE-CC-035573159


                                               111111111111111111111111111111111111111111111111111111111111111111
                                                                     03621-PAE-CC-035573159




                     CERTIFICATE OF COUNSELING


 I CERTIFY that on April 15, 2021, at 10:11 o'clock AM EDT, Nora M O'malley
 received from Credit Card Management Services, Inc. d/b/a Debthelper.com, an
 agency approved pursuant to 11 U.S.C. Ill to provide credit counseling in the
Eastern District of Pennsylvania, an individual [or group] briefing that complied
with the provisions of 1 1 U.S.C. 109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.




Date: April 15, 2021                            By: /sAVafaa Elmaaroufi



                                                Name: Wafaa Elmaaroufi



                                                Title: Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 1 1 U.S.C. 109(h) and 521(b).
